United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Peoria, IL, Employer
)
__________________________________________ )
G.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1318
Issued: October 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 30, 2017 appellant filed a timely appeal from a May 12, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish permanent impairment
of a scheduled member of the body, warranting a schedule award.
On appeal appellant requests that he be referred to another attending physician as his
current attending physician did not conduct a thorough impairment evaluation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 2, 2016 appellant, then a 51-year-old criminal investigator, filed a traumatic
injury claim (Form CA-1) alleging that on July 27, 2016 he experienced constant pain in his
lower left abdominal wall above the pubic area to his waist while performing squats in the
employing establishment’s gym. OWCP accepted the claim for unilateral left inguinal hernia
without obstruction or gangrene, not specified as recurrent. It also authorized laparoscopic left
inguinal hernia repair with mesh performed on September 23, 2016 by Dr. John K. Paulsen, an
attending Board-certified surgeon.
On December 13, 2016 appellant filed a claim for a schedule award (Form CA-7).
On December 28, 2016 OWCP received an August 2, 2016 progress note from
Dr. Paulsen. He indicated that appellant presented complaining about a seven-day history of leftsided groin pain. Dr. Paulsen noted a history of the accepted July 27, 2016 work injury. He
reviewed appellant’s medical history which included a right inguinal hernia repair in 1997 and
his social and family background. Dr. Paulsen further reviewed his systems and reported normal
findings on examination. He advised that appellant had a groin injury.
By letter dated December 29, 2016, OWCP advised appellant of the deficiencies of his
claim and requested a medical report from his physician assessing his permanent impairment
based on the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides)2 and establishing the date on which he reached
maximum medical improvement (MMI).
Dr. Paulsen, in a progress note dated January 12, 2017, advised that appellant was fully
healed status post the September 23, 2016 laparoscopic left inguinal hernia repair. He opined
that appellant had no permanent impairment and could return to full-duty work without
restriction. Appellant also submitted a January 12, 2017 progress note from a nurse in
Dr. Paulsen’s office.
On May 8, 2017 an OWCP district medical adviser (DMA) reviewed the medical record,
including Dr. Paulsen’s August 12, 2016 and January 12, 2017 findings, and found that appellant
had no impairment of either lower extremity due to his left inguinal hernia repair.3 He utilized
Table 6-10 on page 122 of the sixth edition of the A.M.A., Guides and assigned a class 0
impairment rating for physical findings in the absence of symptoms, which correlated with no
impairment due to the authorized left inguinal hernia repair.4 The DMA determined that
appellant had reached MMI on January 12, 2017, the date of Dr. Paulsen’s impairment

2

A.M.A., Guides (6th ed. 2009).

3

The Board notes that the DMA inadvertently found that, appellant had no permanent impairment of the bilateral
upper extremities rather than the bilateral lower extremities as OWCP, in its April 19, 2017 memorandum referring
appellant’s case record to the DMA, specifically requested that he determine the extent of impairment of appellant’s
bilateral lower extremities.
4

Table 6-10 provides ratings for whole person impairment due to a hernia.

2

evaluation. He concluded that no further medical or surgical intervention was likely to improve
his condition.
In a May 12, 2017 decision, OWCP denied appellant’s claim for a schedule award. It
found that the DMA’s report established that appellant had no impairment as a result of his
accepted employment injury.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.7
The sixth edition requires identifying the impairment for the Class of Diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
No schedule award is payable for a member, function, or organ of the body not specified
in FECA or in the implementing regulations.9 FECA identifies members such as the arm, leg,
hand, foot, thumb and finger, organs to include the eye and functions as loss of hearing and loss
of vision.10 Section 8107(c)(22) of FECA provides for the payment of compensation for
permanent loss of any other important external or internal organ of the body as determined by the
Secretary of Labor.11 The Secretary of Labor has made such a determination and pursuant to the
authority granted in section 8107(c)(22), added the breast, kidney, larynx, lung, penis, testicle,
ovary, uterus, and tongue to the schedule.12
5

Supra note 2.

6

20 C.F.R. § 10.404 (1999).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
8

A.M.A., Guides 494-531.

9

See Leroy M. Terska, 53 ECAB 247 (2001).

10

Id.; 5 U.S.C. § 8107(c).

11

Id. at § 8122(c)(22).

12

20 C.F.R. § 10.404; Henry B. Floyd, III, 52 ECAB 220 (2001).

3

Before the A.M.A., Guides can be utilized, a description of impairment must be obtained
from the claimant’s physician. In obtaining medical evidence required for a schedule award, the
evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation, or other pertinent descriptions of the impairment. This description
must be in sufficient detail so that the claims examiner and others reviewing the file will be able
to clearly visualize the impairment with its resulting restrictions and limitations.13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.14
ANALYSIS
The Board finds that appellant failed to establish any permanent impairment to his
bilateral lower extremities. OWCP accepted appellant’s claim for unilateral left inguinal hernia
without obstruction or gangrene, not specified as recurrent as a result of a July 27, 2016
employment injury. On December 13, 2016 appellant filed a claim for a schedule award.15
In support of his claim, appellant submitted progress notes from Dr. Paulsen, his
attending physician. In a January 12, 2017 progress note, Dr. Paulsen found that appellant had
no permanent impairment and released him to return to full-duty work without restriction. He
opined that appellant was fully healed status post his authorized September 23, 2016
laparoscopic left inguinal hernia repair. Dr. Paulsen opined that appellant had no permanent
impairment to a scheduled body member causally related to his accepted employment injury
under the sixth edition of the A.M.A., Guides. His subsequent progress note dated August 2,
2016 did not address the extent of any permanent impairment due to appellant’s accepted injury,
provide a description of any impairment in accordance with the A.M.A., Guides, or opine on
whether appellant reached MMI. As noted, the evaluation made by the attending physician must
include a description of the impairment that is of sufficient detail so that the claims examiner and
others reviewing the file will be able to clearly visualize the impairment with its resulting
restrictions and limitations.16 Dr. Paulsen found no permanent impairment due to the accepted
13

D.M., Docket No. 11-775 (issued October 11, 2011); Peter C. Belkind, 56 ECAB 580 (2005).

14

Supra note 7 at Chapter 2.808.6(f) (March 2017).

15

The Board finds that a schedule award cannot be granted for permanent impairment based on appellant’s
accepted hernia condition because the hernia or abdomen have not been included under FECA or the regulations as a
scheduled member. D.C., Docket No. 14-1648 (issued December 15, 2014); K.S., Docket No. 14-133 (issued
April 1, 2014); K.H., Docket No. 09-275 (issued August 14, 2009); S.K., Docket No. 08-848 (issued
January 26, 2009). The terms of FECA are specific as to the method and amount of payment of compensation.
Neither, OWCP nor the Board has the authority to enlarge the terms of FECA or to make an award of benefits under
terms other than those specified in the statute. D.C., id.; Danny E. Haley, 56 ECAB 393 (2005).
16

Supra note 12.

4

work injury. As such his progress notes are of diminished probative value and therefore
insufficient to establish appellant’s permanent impairment.
On May 8, 2017 an OWCP DMA reviewed the medical record and found that appellant
had no permanent impairment of either lower extremity. He used Dr. Paulsen’s August 12, 2016
and January 12, 2017 examination results and found no basis for permanent impairment of the
legs. He also applied Table 6-10, page 122 of the sixth edition of the A.M.A., Guides. Table 610 provides criteria for evaluating whole person impairment due to abdominal herniation.
However, the Board notes that FECA does not authorize schedule awards for permanent
impairment of the whole person.17 Furthermore, a schedule award cannot be granted for a hernia
because a hernia is not listed in FECA or the regulations as a scheduled member or organ of the
body. The terms of FECA are specific as to the method and amount of payment of
compensation. Neither OWCP nor the Board has the authority to enlarge the terms of FECA or
to make an award of benefits under terms other than those specified in the statute.18
The Board finds that there is no medical evidence in conformance with the A.M.A.,
Guides showing that appellant has permanent impairment of a scheduled member of the body,
warranting a schedule award.
Appellant failed to submit sufficient medical evidence to establish permanent impairment
to a specified member, organ, or function of the body listed in FECA or its implementing
regulations as a result of his employment-related accepted unilateral left inguinal hernia without
obstruction or gangrene, not specified as recurrent. Thus, he has not met his burden of proof.
On appeal appellant requests that he be referred to another attending physician as his
current attending physician did not conduct a thorough impairment evaluation. He may submit a
written request for a new physician to OWCP.19
The Board also notes that appellant may request a schedule award or increased schedule
award, based on evidence of a new exposure or medical evidence showing progression of an
employment-related condition, resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member of the body warranting a schedule award.

17

S.M., Docket No. 14-1052 (issued September 4, 2014).

18

Id.; S.K., Docket No. 08-848 (issued January 26, 2009).

19

20 C.F.R. § 10.316.

5

ORDER
IT IS HEREBY ORDERED THAT the May 12, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 11, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

